\DOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SC
United States Attorney
GRANT B. RABENN

Assistant United States Attorney
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700

§EALED

         

§§ am

1\-»1'1\./ '13 2018

?'~ui. b
3»_»~ :"‘ “
CLERK, U.S. DlSTR|CT COURT
EAST RN DlSTRlCTOF-` CAL|FORN(A

 

 

 

Facsirnile: (916) 5 54-2900 B'

DEP\)TV CLER¥\

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

CAsENo. 2:18-MJ~0228 CKD
UNITED sTATEs oF AMERICA
[ » , oRDER RE; REQUEST To sEAL
v. DoCUMENTs
NATHAN PAUL BARNES UNDER sEAL
sEALlNG oRDER

Upon application of the United States of Arnerica and good cause having been shown,
IT lS HEREBY_ ORDERED that the Cornplaint, Arrest Warrant, and supporting affidavit in the above-

captioned case shall be filed under seal and shall not be disclosed to any person unless otherwise ordered

 

 

111/1sz 1 1/ @Mk&/ZM

Hon. Carolyn K. Delaney
U.S. MAGISTRATE JUDG

SEALING ORDER

 

 

 

